Citation Nr: 1452775	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to October 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran had been represented by Disabled American Veterans (DAV); however, his guardian revoked the designation of DAV as the representative, and appointed an attorney, Kenneth M. Carpenter, to represent him.  See April 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that pertinent VA medical evidence is outstanding.  A June 2013 rating decision (in an unrelated matter) notes that VA treatment records for the period from February 2002 to November 2012 have been uploaded to the "online database."  However, the only records available for review are a February 2002 report of optometry consultation and treatment records dated from November 2009 to June 2010.  Further, a November 2009 discharge summary notes that the Veteran was admitted for psychiatric treatment on September 20, 2009.  However, the hospitalization records prior to November 2009 are not available for review.  The Veteran's complete/outstanding VA treatment records may contain pertinent information, are constructively of record, and must be obtained.  

On January 2011 VA mental health examination, the examiner indicated that the Veteran had an Axis I diagnosis of schizophrenia, undifferentiated type.  However, the examination report does not include an opinion as to the etiology of the Veteran's psychiatric diagnosis.  Hence this examination report is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.)  Notably, a February 2012 statement from the Veteran's VA contract psychiatrist notes that schizophrenia "is considered to be a genetic condition" which was "exacerbated" by the Veteran's time in service.  However, the explanation of rationale for this opinion does not include discussion of the approximately 12 year gap in the Veteran's mental health treatment since his 1997 discharge from military service until his September 2009 (court ordered) psychiatric hospitalization.  Accordingly, another psychiatric examination to secure a further opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for a psychiatric disability, to specifically include complete records for his September 2009 VA hospitalization.

2.  Thereafter, the AOJ should forward the Veteran's claims file to the January 2011 VA examiner for review (to include service medical records, post service treatment records, and disability determination records from the Social Security Administration) and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another psychologist or psychiatrist for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged in cooperation with the Veteran's guardian to ensure that he reports for the scheduled examination.]  After review of the record, to include the Veteran's court/arrest records and statements/affidavit from his guardian and mental health treatment providers, the examiner should offer responses to the following:

a.  The examiner should initially provide an opinion as to whether any current psychiatric disorder, to include schizophrenia, was present during service.  

b.  If (and only if) the examiner concludes that a current psychiatric disorder was present during service, the examiner should provide an opinion as to whether the Veteran's schizophrenia clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  

c.  If aggravation is found, the examiner should address (1) whether the permanent increase in severity was due to the normal progression of the disorder, (2) whether such worsening constituted chronic aggravation of the disorder due to service, or (3) whether the schizophrenia as a "genetic condition" was aggravated by service thereby resulting in a superimposed acquired psychiatric disability.  

If the response is that schizophrenia did not exist prior to service and/or was not aggravated as a result of service, please reconcile that conclusion with the February 2012 opinion of the Veteran's VA contract psychiatrist that schizophrenia "is considered to be a genetic condition" which was "exacerbated" by his military service (explaining rationale for the disagreement), and identify the etiological factor for the psychiatric disability considered to be more likely.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

